             Case 17-19474                Doc          Filed 11/04/20        Entered 11/04/20 13:59:07                         Desc Main
                                                           Document          Page 1 of 3
Fill in this information to identify the case:

Debtor 1                   Jody L. Gula
Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                    Northern           District of      Illinois
                                                                                            (State)

Case number              17-19474



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                 12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

      Name of creditor:         Citibank, N.A. c/o Cenlar FSB                                         Court claim no. (if known):   3

      Last 4 digits of any number you use to
      Identify the debtor’s account:                   3977

      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
       No
       Yes. Date of the last notice: 06/12/2020



Part 1:               Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

         Description                                                        Dates incurred                                     Amount
1.       Late Charges                                                                                                   (1)
2.       Non-sufficient funds (NSF) fees                                                                                (2)
                                                                            $125.00 08/27/20 (NOTICE OF
                                                                            PAYMENT CHANGE); $125.00
                                                                            09/24/20 (NOTICE OF PAYMENT
                                                                            CHANGE); $150.00 11/04/20
3.       Attorney Fees                                                      (POST PETITION FEE NOTICE);                 (3)    $400.00
4.       Filing fees and court costs                                                                                    (4)
5.       Bankruptcy/Proof of claim fees                                                                                 (5)
6.       Appraisal/Broker’s price opinion fees                                                                          (6)
7.       Property inspection fees                                                                                       (7)
8.       Tax Advances (non-escrow)                                                                                      (8)
9.       Insurance advances (non-escrow)                                                                                (9)
         Property preservation expenses.
10.      Specify:________________                                                                                       (10)
         Other.
11.      Specify:_____________________________________                                                                  (11)
         Other.
12.      Specify:_____________________________________                                                                  (12)
         Other.
13.      Specify:_____________________________________                                                                  (13)
         Other.
14.      Specify:_____________________________________                                                                  (14)

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1




Official Form 410S2                                Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 1
            Case 17-19474                 Doc         Filed 11/04/20               Entered 11/04/20 13:59:07               Desc Main
                                                          Document                 Page 2 of 3

Debtor 1               Jody L. Gula                                                         Case number (if known)   17-19474
                      First Name      Middle Name         Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.




                  x     /s/ Rachael A. Stokas                                                      Date        11/4/2020
                        Signature



Print                   Rachael A. Stokas                                                          Title      Attorney for Creditor
                        First Name          Middle Name               Last Name



Company                 Codilis & Associates, P.C.


Address                 15W030 North Frontage Road, Suite 100
                        Number         Street

                        Burr Ridge                        IL               60527
                        City                               State           ZIP Code



Contact phone           (630) 794-5300                                                             Email      ND-Two@il.cslegal.com
                                                                                                                                      File #14-19-11022




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 2
         Case 17-19474             Doc     Filed 11/04/20   Entered 11/04/20 13:59:07        Desc Main
                                               Document     Page 3 of 3
B 10 (Supplement 2) (12/11)




                                                CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that I have served a copy of this Notice upon the parties
listed below, as to the Trustee and Debtor's attorney via electronic notice on November 4, 2020 and as to the
debtor by causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on November 4, 2020.

Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road Suite 650, Lisle, IL 60532 by electronic notice
through ECF
Jody L. Gula , Debtor(s), 1580 Duchess Avenue, New Lenox, IL 60451
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                            /s/ Rachael A. Stokas


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Terri M. Long ARDC#6196966
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
File #14-19-11022

NOTE: This law firm is a debt collector.
